            Case 1:19-cv-00798-RC Document 23 Filed 06/05/19 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

RICARDO WALKER on behalf of                   )
himself and all others similarly situated,    )
                                              )
               Plaintiffs,                    )
                                              )
v.                                            )       Civil Action No. 19-cv-798
                                              )
PASSION FOOD FOUR, LLC, doing                 )
business as ACADIANA,                         )
                                              )
               Defendant.                     )

            MOTION FOR LEAVE TO FILE AMENDED MOTION TO DISMISS

       Defendant Passion Food Four, LLC (“Defendant”), submits this Motion for Leave to File

an Amended Motion to Dismiss based on Federal Rule of Civil Procedure 12(b)(1) for lack of

subject-matter jurisdiction based on standing.

       1.      Plaintiff Ricardo Walker is blind and brings this action against Defendant alleging

that he could not access Defendant’s website with his screen reader in which made it so he could

not travel from New York to Washington, DC to visit the restaurant Defendant owns or see

Defendant’s menu.

       2.      This matter was originally filed in the United States District Court for the Eastern

District of New York.

       3.      In response to the Complaint, Defendant filed a Motion to Dismiss (ECF #13) based

on a personal jurisdiction argument as Defendant was an owner of a restaurant located in this

District and had no connections to New York.

       4.      Plaintiff requested that this matter be transferred to the United States District Court

for the District of Columbia.
            Case 1:19-cv-00798-RC Document 23 Filed 06/05/19 Page 2 of 3




       5.        Since the matter was transferred, Defendant concedes that the Motion to Dismiss it

originally filed when this matter was pending in the United States District Court for The Eastern

District of New York based on arguments of lack of personal jurisdiction are moot.

       6.        However, Defendant’s restaurant closed on December 31, 2018 and requests that

this Court allow it to file an Amended Motion to Dismiss based on Federal Rule of Civil Procedure

12(b)(1) for lack of subject-matter jurisdiction based on lack of standing. The Amended Motion

to Dismiss, Memorandum of Points and Authorities and Proposed Order are attached to this

Motion as Exhibit A.

       7.        Since Defendant’s restaurant closed, there is no “case or controversy” and

Plaintiff’s request to this Court for injunctive relief for Defendant to change its website no longer

matters. The website now only a single page that reads at the top of the website “ACADIANA IS

NOW PERMANENTLY CLOSED”. (See Ex. B Declaration of David Wizenberg ¶¶ 6-9 attached

to Exhibit A).

       8.        Therefore, there is no injury-in-fact that is concrete and particularized at this time

and this matter should be dismissed with prejudice.

       WHEREFORE, Defendant Passion Food Four, LLC respectfully requests that this Court

allow Defendant to file an Amended Motion to Dismiss based on Federal Rule of Civil Procedure

12(b)(1) and grant such other, further relief as this Court deems just.


                                                /s/ Andrew J. Chiang
                                                Andrew J. Chiang (DC Bar # 1003876)
                                                O’Hagan Meyer LLC
                                                2560 Huntington Avenue
                                                Suite 204
                                                Alexandria, VA 22303
                                                DIRECT 703.775.8602
                                                achiang@ohaganmeyer.com




                                                   2
          Case 1:19-cv-00798-RC Document 23 Filed 06/05/19 Page 3 of 3




                                           /s/ Ryan T. Benson
                                           Ryan T. Benson (Admitted Pro Hac Vice)
                                           O’Hagan Meyer LLC
                                           One E Wacker, Suite 3400
                                           Chicago, IL 60601
                                           DIRECT 312.422.6138
                                           rbenson@ohaganmeyer.com




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 5, 2019, all counsel of record who are

deemed to have consented to electronic service are being served a true and correct copy of the

foregoing document using the Court’s CM/ECF system:

                                          C.K. Lee
                                         Anne Seelig
                                 Lee Litigation Group, PLLC
                                      30 East 39th Street
                                        Second Floor
                                    New York, NY 10016
                                  cklee@leelitigation.com



                                           /s/ Andrew J. Chiang
                                           Andrew J. Chiang (DC Bar # 1003876)
                                           O’Hagan Meyer LLC
                                           2560 Huntington Avenue
                                           Suite 204
                                           Alexandria, VA 22303
                                           DIRECT 703.775.8602
                                           achiang@ohaganmeyer.com




                                              3
